Memorandum. Order affirmed, without costs, on the memorandum at the Appellate Division, with these additional comments. The formula set forth in section 1277 of the Public Authorities Law dealing with "total” costs was never intended by the Legislature to call for a precise allocation of the costs of operation and maintenance of local stations as might be expected from the perspective of cost analysis. Rather it was a responsible political determination as to the fair apportionment of the economic burden of the costs of mass transportation. Hence, the arguments of normal cost accounting may be said to be largely irrelevant (Metropolitan Transp. Auth. v City of New York, 26 NY2d 817). It is true that the contributions of the Connecticut Transportation Authority and Penn Central were not contemplated when the formula was originally fixed. If there is now to be an adjustment or revision of the formula it should be at the hands of the Legislature.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.